                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NEW YORK

 AVRAHAM ABAD,                                   Case No. 19-CV-03903-KAM-VMS

                    Plaintiff,                   Related Cases:
                                                 Case No. 19-CV-03904-KAM-VMS
            v.                                   Case No. 19-CV-03962-KAM-VMS

 DELTA AIR LINES, INC.,                          MEMORANDUM OF LAW IN
                                                 OPPOSITION TO DEFENDANT’S
                    Defendant.                   MOTION TO DISMISS


      The plaintiff, Avraham Abad, and the related plaintiffs, Tara Greaves, Case

No. 19-CV-03904-KAM-VMS and Eugene Rodrigues, Case No. 19-CV-03962-

KAM-VMS collectively respond to the defendant, Delta Air Lines’ motion for

dismiss and respectfully moves the Court to deny the motion because Delta has

failed to show that the complaints do not plausibly give rise to an entitlement to

relief. The plaintiffs originally brought suit against Delta for violation of the Civil

Rights Act (42 U.S.C. § 1981), Title VII, New York State Human Rights Law and

New York City Human Rights Law. The plaintiffs now withdraw their claims under

Section 1981and it will not be addressed in this response.


                       I. THE FACTUAL ALLEGATIONS

      The plaintiffs do not dispute the defendant’s recitation of the relevant facts in

their motion to dismiss. See Def. Mem. Law, Sec. II, subsection A. There, the


                                          1
defendant states the following from the plaintiffs’ complaints:

          Plaintiff Abada is a former Passenger Service Representative for
          Delta, Abada Am. Compl. ¶ 7, who was assigned to work at John
          F. Kennedy International Airport. Abada Am. Compl. ¶ 11.
          Abada self-identifies as being “of Jewish, Hebrew and Israeli
          descent.” Abada Am. Compl. ¶ 7. Abada alleges that on August
          11, 2017, he was suspended without pay from his position at
          Delta for violating the Delta Travel Companion Pass Policy.
          Abada Am. Compl. ¶ 24.

          An investigation ensued, and Abada alleges that “to [his]
          knowledge and belief, he cooperated with the investigation and
          his travel companion never misused the travel companion benefit
          or used it for business purposes.” Abada Am. Compl. ¶ 28.

          Abada claims that Delta’s actions “are discriminatory as they
          were not tailored to address violations of the Travel Companion
          Pass Policy but rather focused more broadly to target Jewish and
          Israeli individuals.” Abada Am. Compl. ¶ 30. After Delta’s
          investigation into his alleged violation of the policy, Abada was
          terminated on November 17, 2017. Abada Am. Compl. ¶ 25.

          Plaintiffs Greaves and Rodrigues do not identify as being Jewish,
          Hebrew, or Israeli. Rather, they allege identical claims of
          discrimination based on their “association” with Jewish, Hebrew,
          or Israeli individuals. Plaintiff Greaves alleges that she is a “58-
          year-old female of West Indian descent.” Greaves Am. Compl. ¶
          11. Greaves alleges that she worked as a Gate Agent for Delta at
          John F. Kennedy airport. Greaves Am. Compl. ¶ 11.

          On or about September 26, 2017, Greaves was suspended from
          her employment for violating the Delta travel companion pass
          policy. Greaves Am. Compl. ¶ 24. When Greaves was
          investigated by Delta for violations of the travel pass policy and
          questioned, Greaves alleges that although she “knew her
          companion for over 10 years,” she was “unable to recall every
          single minute detail of her Companions personal life.” Greaves
          Am. Compl. ¶ 30.


                                          2
          Greaves further alleges that because of Delta’s “aggressive”
          questioning, “she began to have increased difficulty recalling
          information responsive to Delta’s questioning.” Greaves Am.
          Compl. ¶ 24. On or about October 13, 2017, Greaves was
          terminated from employment at Delta. Greaves Am. Compl. ¶
          25.

          All three Plaintiffs acknowledge that they were suspended and
          ultimately terminated for violating Delta’s travel companion pass
          policy. Abada Am. Compl. ¶¶ 24-25; Greaves Am. Compl. ¶¶
          24-25; Rodrigues Am. Compl. ¶¶ 24-25, Compl. ¶¶ 22-24.


See Def. Mem. Law, Sec. II, subsection A.



                         II. THE LEGAL STANDARDS

      A. Motions to Dismiss

      In reviewing a motion to dismiss brought under Fed. R. Civ. P. 12(b)(6) a

court must accept all factual allegations in the complaint as true and draw all

reasonable inferences in the plaintiff’s favor. See ATSI Commc’ns, Inc. v. Shaar

Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007). In deciding a motion to dismiss, the Court

is confined to “the allegations contained within the four corners of [the] complaint,”

Pani v. Empire Blue Cross Blue Shield, 152 F.3d 67, 71 (2d Cir. 1998). This

standard, however, has been interpreted broadly to include any document attached

to the complaint, any statements or documents incorporated in the complaint by

reference, any document on which the complaint heavily relies, and anything of

which judicial notice may be taken. See Chambers v. Time Warner, Inc., 282 F.3d

                                          3
147, 152-52 (2d Cir. 2002).


      B. Claims of Employment Discrimination

      The substantive standards applicable to claims of employment discrimination

under Title VII and the New York State Human Rights Law. Vivenzio v. City of

Syracuse, 611 F.3d 98, 106 (2d Cir. 2010). New York City Human Rights Law

claims are to be analyzed “separately and independently from federal and state

discrimination claims.” Mihalik v. Credit Agricole Cheuvreux North America, Inc.,

715 F.3d 102, 113 (2d Cir. 2013). “The provisions of [the NYCHRL] are to be

construed independently from similar or identical provisions of New York state or

federal statutes.” N.Y.C. Local Law No. 85 § 1 (2005); see also Loeffler v. Staten

Island Univ. Hosp., 582 F.3d 268, 278 (2d Cir.2009) (“As a result of the Restoration

Act, the [NYCHRL] now explicitly requires an independent liberal construction

analysis in all circumstances, even where state and federal civil rights laws have

comparable language.”) (quoting Williams v. N.Y.C. Housing Auth., 61 A.D.3d 62,

66-69, 872 N.Y.S.2d 27 (1st Dep’t 2009)).

      In this case, there is no independent liberal construction analysis of the

provisions of the New York City Human Rights Law by Defendant Delta. Therefore,

Delta has waived any argument for dismissal of those claims.

      “Under Iqbal and Twombly, . . . in an employment discrimination case, a

plaintiff must plausibly allege that (1) the employer took adverse action against

                                         4
[Plaintiff] and (2) [Plaintiff’s] race, color, religion, sex, or national origin was a

motivating factor in the employment decision.” Vega v. Hempstead Union Free Sch.

Dist., 801 F.3d 72, 86 (2d Cir. 2015) (referencing Ashcroft v. Iqbal, 556 U.S. 662

(2009) and Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007)).

      A plaintiff may plausibly allege that race, national origin or religion was a

motivating factor by alleging “facts that indirectly show discrimination by giving

rise to a plausible inference of discrimination.” Vega, 801 F.3d at 87. “It is well-

settled that an inference of discriminatory intent may be derived from a variety of

circumstances, including . . . the more favorable treatment of employees not in the

protected group . . ..” Leibowitz v. Cornell Univ., 584 F.3d 487, 502 (2d Cir. 2009);

see also Vill. of Freeport v. Barrella, 814 F.3d 594, 601 n.9 (2d Cir. 2016) (“Of

course, the fact that an employer favored someone outside of the relevant protected

class will ordinarily suffice to sustain an inference of discrimination.” (internal

quotation marks omitted)).


                                 III. ARGUMENT

      A. Delta’s Argument Is Outside of the Four-Corners of the Complaint

      In their motion to dismiss, Delta -as they did in their pre-motion letter and in

the pre-motion hearing- have included arguments that are not in the operative

complaints nor raised by the plaintiffs in argument before the Court. See Def. Mem.

of Law, Sec. I. Rather, Delta has alluded to a factual arguments in Fukelman, et al.

                                          5
v. Delta Airlines, Inc., 18-CV-002 (PKC)(PK), a case presented before Magistrate

Judge Kou with a Report and Recommendation to the District Court See id., pg. 8

and 14 (Delta’s argument on the facts in Fukelman continues). There, without any

factual support from the plaintiffs’ operative complaints, Delta boldly claims that

“[i]nstead, Plaintiffs all rely on another, separate lawsuit (Fukelman). See id. This is

well outside of the four-corners of a complaint standard in long line of decisional

law on what defines the contours of a Rule 12 (b)(6) motion. Therefore, because it

is wholly insufficient, Delta’s motion to dismiss must be denied.


      B. The Plaintiffs Have Plead Sufficient Facts

      Rule 12(b)(6) does not countenance “dismissals based on a judge’s disbelief

of a complaint’s factual allegations.” Neitzke v. Williams, 490 U.S. 319, 326-27

(1989). “The issue is not whether a plaintiff will ultimately prevail but whether the

claimant is entitled to offer evidence to support the claims.” Scheur v. Rhodes, 416

U.S. 232, 236 (1974). Accepting the facts in the pleadings as true and giving them

all reasonable inferences, a court must dismiss under Rule 12(b)(6) “[i]f as a matter

of law ‘it is clear that no relief could be granted under any set of facts that could be

proved consistent with the allegations.’” Neitzke, 490 U.S. at 326-27. At the

pleading stage, “a plaintiff is not required to plead a prima facie case under

McDonnell Douglas, at least as the test was originally formulated, to defeat a motion

to dismiss.” Vega, 801 F.3d at 84; see also Littlejohn v. City of New York, 795 F.3d

                                           6
297, 311 (2d Cir. 2015).

      Next, Delta spends time discussing a hostile working environment claim. See

Def. Mem. of Law, Sec. III, subsection C. The Plaintiffs, however, have not alleged

such is a separate count or cause of action in their operative complaints. See Def.

Mem. of Law, Sec. III, subsection C. Throughout the complaint, the sole utterance

of the word “hostile” can be found in paragraphs 8, 42 and 48 of the Amended

Complaint. There, in paragraph 8, the plaintiffs allege in the subsection titled

“Nature of the Action,” that “. . .. national origin discrimination and a hostile and

discriminatory work environment in violation of federal law.” Paragraph 42, in the

Section 1981 claim is moot given the plaintiffs abandonment of Count I. And

paragraph 48, Count II premised under Title VII, where Plaintiff allege “[a]s

described above, Delta has subjected Plaintiff to discrimination and maintained a

hostile work environment and subjected him to an atmosphere of adverse actions in

violation of Title VII of the Civil Rights Act of 1964,” is a claim of adverse

employment action based on a termination of employment.

      Lastly, Delta is dismissive of the plaintiffs’ pleading facts based on

“information and belief.” See Def. Mem. of Law, pg. 5. There, in support of their

theory, Delta cities to Arista Records, LLC v. Doe 3, 604 F.3d 110, 120 (2d Cir.

2010) for a sentence that is taken out of context. See id. There, the sentence reads

“where the belief is based on factual information that makes the inference of


                                         7
culpability plausible.” Id. There, the proper reading is:


          The Twombly plausibility standard, which applies to all civil
          actions, see Iqbal, 129 S.Ct. at 1953, does not prevent a plaintiff
          from “pleading facts alleged ‘upon information and belief’ “
          where the facts are peculiarly within the possession and control
          of the defendant, see, e.g., Boykin v. KeyCorp, 521 F.3d 202, 215
          (2d Cir.2008), or where the belief is based on factual information
          that makes the inference of culpability plausible, see Iqbal, 129
          S.Ct. at 1949 (“A claim has facial plausibility when the plaintiff
          pleads factual content that allows the court to draw the reasonable
          inference that the defendant is liable for the misconduct
          alleged.”). The Twombly Court stated that “[a]sking for plausible
          grounds to infer an agreement does not impose a probability
          requirement at the pleading stage; it simply calls for enough fact
          to raise a reasonable expectation that discovery will reveal
          evidence of illegal[ity].” 550 U.S. at 556, 127 S.Ct. 1955.

Arista Records, 604 F.3d 110 at 120. In this case, there is report of an internal

investigation controlled by Delta that was the purported basis of Delta’s unlawful

action against Plaintiffs. Plaintiffs’ have not yet seen the report for which Delta has

alluded to in their motion. See Def. Mem. of Law, pg. 1 (“the Fukelman Plaintiffs’

claims were based on the same underlying events stemming from Delta’s

investigation into the travel pass scheme, and the ultimate termination of Delta

employees”). Thus, pleading “upon information and belief” in this case is allowable

where the facts are peculiarly within the possession and control of Delta, the

defendant.



                                          8
                                II. CONCLUSION

      To paraphrase the court in Vega, the Amended Complaints here shows the sort

of “mosaic” of intentional discrimination based on “bits and pieces” of evidence that

we expect to see in a discrimination claim because “clever men may easily conceal

their motivations.” 801 F.3d at 86 (quoting Robinson v. 12 Lofts Realty, Inc., 610

F.2d 1032, 1043 (2d Cir. 1979)). This is enough to meet the pleading standard under

Iqbal and Twombly. Therefore, the plaintiffs respectfully move the Court to deny

Delta’s motion to dismiss.


June 4, 2020                                      Respectfully submitted,
New York, New York
                                                  MASON LAW, PLLC
                                                  11 Broadway – Suite 615
                                                  New York, NY 10004

                                                  LAW OFFICE OF
                                                  LOCKSLEY O. WADE, LLC
                                                  11 Broadway, Suite 615
                                                  New York, NY 10004
                                                  (212) 933-9180
                                                  (212) 933-9181 – Fax
                                                  wade@wadefirm.com – Email
                                                  Attorneys for Plaintiff

                                                  By: /s/ Locksley O. Wade
                                                  Locksley O. Wade, Esq.




                                         9
